OPINION
DAVIS, Commissioner.
This is an appeal from an order denying reduction in bail pending appeal.
The record reflects that appellant was convicted on June 18,1976, of the offense of delivery of heroin and punishment was assessed at five years. On July 21, 1976, sentence was imposed and notice of appeal was given. Bond was set by the court at $15,000 pending appeal.
The only testimony at the hearing on bail reduction pending appeal came from appellant, who testified (1) that he had no money or property; (2) that he had no funds with which to hire a lawyer or pay for a transcript for appeal and had filed a pauper’s oath; (3) that his mother had “indicated” to him that she and his father could make a bond “somewhere around $5,000”; (4) that bond prior to conviction had been $10,000 and that such bond had been made; (5) that he had always appeared in court, “at least five or six times,” when this case was pending; (6) that he had never before been convicted of a felony; and (7) that he had never been involved in a bond forfeiture.
In view of all the circumstances, we conclude that the amount of the appeal bond as set is excessive, and we reduce the bail to $7,500.00.
It is so ordered.
Opinion approved by the Court.
ONION, P. J., and DOUGLAS, J., dissent.